Citation Nr: 1740305	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for recurrent sebhorric dermatitis with pruritis scroti (hereinafter skin disability) prior to August 26, 2015, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1977 to March 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

When this case was most recently before the Board in June 2016, it was remanded for further development.  It has since been returned for additional appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


 REMAND

Although further delay is regrettable, the Board finds additional development is required prior to adjudication of the above-noted claim.

In the course of the June 2016 remand, the Board observed that during an August 2015 VA examination, the examiner noted several topical corticosteroids prescribed to the Veteran in the previous 12 months; however, the Board found clarification was necessary to address whether any "systemic therapy" had been utilized.  The Board noted that the Veteran had reported being prescribed a "metro pack" from an outside clinician.  On remand, the Board asked the physician to specifically indicate whether this medication constituted "systemic therapy."  In addition, the September 2016 remand instructed the RO or Appeals Management Office (AMO) to obtain a VA examination of the Veteran's skin to determine the current severity of all manifestations of his service-connected skin disorder, to include but not limited to the percentage of the entire body and exposed areas affected, the frequency of treatment with systemic therapy, and measurements and the nature of any scars associated with the service-connected skin disorder.  In this respect, the Board noted VA outpatient treatment records revealed several scars of the chest and face.  Likewise, both a June 2011 and the August 2015 VA examinations also noted the presence of scarring; however, the August 2015 examiner failed to provide all critical evaluative information necessary to properly evaluate these scars.  Additionally, the examiner was asked to comment on the photographs taken during the August 2012 VA examination, but unfortunately she stated no photographs were available prior to 2014.  As such, the Board found a remand was necessary to address these deficiencies.  

Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Following the above-noted Board remand, the RO obtained a VA examination in August 2016.  However, the examiner failed to address any of the deficiencies noted in the Board's June 2016 remand.  Specifically, the examiner did not comment on whether the Veteran's use of a metro pack constituted systemic therapy.  In addition, the examiner wholly failed to comment on the photographs provided by the August 2012 VA examiner, and also failed to obtain color photographs during her examination as indicated by 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 3.  Further, the examiner also failed to meaningfully assess the Veteran's chest or face scars resulting from his skin disability in any way.  As such, the Board finds the RO has not substantially complied with the Board's June 2016 remand instructions, and therefore, a remand is once again required.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, obtain a VA examination by a VA examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected skin disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner, to include photographs of the Veteran's skin taken during the August 2012 VA examination, and any pertinent private treatment records identified by the Veteran.  Any indicated tests and studies should be accomplished.  The examiner should also provide current color photographs of the Veteran's skin disability, to include any scarring resulting therefrom.  

The examiner must provide all information required for rating purposes, to include information required to rate the Veteran's neck, shoulder, and facial scars associated with the service-connected skin disorder.  The examiner should also comment on whether the Veteran's use of a "metro pack" constituted systemic therapy, and if so, the frequency with which the Veteran used that and any other form of systemic therapy.  

3.  Finally, undertake any additional development deemed necessary and then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




